DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 
Applicant’s response filed on July 27, 2022 is acknowledged and has been entered.  Claim 11 is amended.  Claim 2, 12 and 19 are canceled.  Claims 1, 3-11, 13-18 and 20-21 are pending.  
Claims 1, 3-11, 13-18 and 20-21 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 17, 20222 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Previous Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (WO2004051218; June 2004) in view of Quake et al. (8703652; April 2014) and Parameswaran et al. (Nucleic Acids Research, 2007, 35(19):e130, p 1-9) and Podder et al. (BMC Medical Genomics, 2008, 1:5, p 1-15).
With regard to claim 1, Andersen teaches a method for amplifying and sequencing cell-free DNA, comprising: 
dividing the DNA into multiple aliquots, amplifying a subset of the target loci in parallel in individual reaction volumes to obtain amplified DNA, wherein each reaction volume comprises at least one aliquot of the DNA, and pooling the amplified DNA (p. 2, lines 24-33, to p. 3, lines 1-5, where the sample includes 1000x plex multiplex amplification  and where the samples are aliquoted; p 11, lines 13-25, where up to 1000 primers are used in multiplex, Example 7 and Example 8, where samples are aliquoted into singleplex assays and then pooled); 
performing sequencing to sequence the amplified target loci and determine whether the target loci comprises a cancer-associated mutation, wherein the target loci are single nucleotide variant (SNV) loci (p. 5, lines 5-20, where samples can be sequenced).  
With regard to claim 11, Andersen teaches a method for amplifying and sequencing cell-free DNA, comprising: 
performing multiplex targeted amplification of at least 10 target loci from cell-free DNA isolated from a biological sample in one reaction volume (p. 2, lines 24-33, to p. 3, lines 1-5, where the sample includes 1000x plex multiplex amplification; Example 7 and Example 8, where samples are aliquoted into singleplex assays and then pooled); performing high-throughput sequencing to sequence the amplified target loci and determine whether the target loci comprises a cancer-associated mutation, wherein the target loci are single nucleotide variant (SNV) loci (p. 4, lines 23-33 and p. 5, lines 1-20, where the variations are SNPs).  
With regard to claim 12, Andersen teaches a method of claim 11, wherein the biological sample is a blood, plasma, serum, or urine sample (p 11, lines 26-31, where the sample can be a variety of sources; Example 8, where the samples are from plasma samples and the nucleic acid is circulating nucleic acid).  
Regarding claim 1, while Andersen teaches multiplex amplification of aliquots and pools, Andersen does not teach a step of preamplification and does not teach pooling in the manner as amended.
With regard to claim 1, Podder teaches a method of amplification comprising dividing the DNA into multiple aliquots, amplifying a subset of the target loci in parallel in individual reaction volumes to obtain amplified DNA, wherein each reaction volume comprises at least one aliquot of the DNA, and pooling the individual reaction volumes of amplified DNA into one pool comprising at least 10 amplified target loci (Fig 1 legend where up to 50 plex PCR amplicon aliquots are analyzed; see also p 10, col. 2, where multiple amplification reaction products are pooled).
  With regard to claim 11, Podder teaches a method for amplifying and sequencing cell-free DNA, comprising: 
performing multiplex targeted amplification of at least 10 target loci from DNA isolated from a biological sample in one reaction volume (Fig 1 legend where up to 50 plex PCR amplicon aliquots are analyzed; see also p 10, col. 2, where multiple amplification reaction products are pooled); 
pooling amplified DNA amplified from multiple biological samples into one pool comprising at least 10 amplified target loci for sequencing in a single lane (Fig 1 legend where up to 50 plex PCR amplicon aliquots are analyzed; see also p 10, col. 2, where multiple amplification reaction products are pooled).
Regarding claim 1, while Andersen teaches multiplex amplification of aliquots and pools, Andersen does not teach a step of preamplification.
With regard to claim 1, Quake teaches a method comprising:
pre-amplifying at least 10 target loci from cell-free DNA isolated from a biological sample in one reaction volume to obtain pre-amplified DNA (col. 24, lines 34-49, where samples are pre-amplified in the sample with control of a computer program and col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21)).
With regard to claim 3, Quake teaches a method of claim 1, wherein at least 20 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 4, Quake teaches a method of claim 1, wherein at least 50 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 5, Quake teaches a method of claim 1, wherein at least 100 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 13, Quake teaches a method of claim 11, wherein at least 20 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 14, Quake teaches a method of claim 11, wherein at least 50 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 15, Quake teaches a method of claim 11, wherein at least 100 target loci are pre-amplified in one reaction volume (col. 10, lines 61-col. 11, line 21, where 2-700,00 or 3 million loci are analyzed; cell free nucleic acids are amplified, see col. 2, lines 13-21).  
With regard to claim 20, Quake teaches a method of claim 11, wherein the biological sample is not obtained from a pregnant women (cell free nucleic acids are amplified, see col. 2, lines 13-21).
Regarding claim 6, 11, while Andersen teaches multiplex amplification, Anderson does not teach performing barcoding PCR to introduce a barcode and a sequencing tag.  Regarding claims 1, 6-11 and 16-18, while Quake teaches pre-amplification and sequencing, neither Andersen or Quake teach the step of including both barcode and sequencing tags.  
With regard to claim 1, Parameswaran teaches performing high-throughput sequencing to sequence the amplified target loci and determine whether the target loci comprises a cancer-associated mutation, wherein the target loci are single nucleotide variant (SNV) loci (p. 1, col. 2, where a variety of mutations are envisaged, including mutations within cancers; p. 4, “processing of pooled sample for high throughput sequencing” which is used for sequencing samples at higher throughput). 
With regard to claim 6, Parameswaran teaches a method of claim 1, wherein the amplified target loci are tagged with molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; Abstract and p. 4, col. 1, which teaches pooling for high throughput sequencing).  
With regard to claim 7, Parameswaran teaches a method of claim 1, wherein the amplified target loci are tagged with up to 1024 molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; see Abstract, where a large variety of barcodes are envisaged).  
With regard to claim 8, Parameswaran teaches a method of claim 1, wherein the amplified target loci are tagged with 1024-65536 molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; see Abstract, where a large variety of barcodes are envisaged).  
With regard to claim 9, Parameswaran teaches a method of claim 1, wherein the method further comprises barcoding PCR to introduce a barcode and a sequencing tag (Abstract, Figure 1, where the 454 adapter meets the limitation of a sequencing tag and where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught).  
With regard to claim 10, Parameswaran teaches a method of claim 1, wherein amplified DNAs from multiple samples are pooled together and sequenced in a single sequencing lane (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught). 
With regard to claim 11, Parameswaran teaches performing barcoding PCR to introduce a barcode and a sequencing tag to obtain amplified DNA from the biological sample (Abstract, Figure 1, where the 454 adapter meets the limitation of a sequencing tag and where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught).
With regard to claim 16, Parameswaran teaches a method of claim 11, wherein the amplified target loci are tagged with molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; see Abstract, where a large variety of barcodes are envisaged).  
With regard to claim 17, Parameswaran teaches a method of claim 11, wherein the amplified target loci are tagged with up to 1024 molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; see Abstract, where a large variety of barcodes are envisaged).  
With regard to claim 18, Parameswaran teaches a method of claim 11, wherein the amplified target loci are tagged with 1024- 65536 molecular barcodes (Abstract, Figure 1, where the barcode feature is depicted within the context of forward and reverse primers, p. 3, Table 1, where the guidelines for barcodes are taught; see Abstract, where a large variety of barcodes are envisaged). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Andersen to include the method of preamplification as taught by Quake to arrive at the claimed invention with a reasonable expectation for success.  Andersen teaches a method of multiplex amplification wherein “Once amplified, the multiplex amplification product can be used in downstream analyses without further purification or manipulation” (p. 1, lines 13-14).  Further Quake teaches “some preamplification of the sample material may be required before analysis to increase signal levels, but using either preamplification, sampling more target nucleic acid positions (e.g. SNP positions), or both, will provide a reliable read-out of the transplant donor nucleic acid fraction. Preamplification can be preformed using any suitable method known in the art such as multiple displacement amplification (MDA) (Gonzalez et al. Envircon Microbiol; 7(7); 1024-8 (2005)) or amplification with outer primers in a nested PCR approach” (col. 14, lines 11-27).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Andersen to include the method of preamplification as taught by Quake to arrive at the claimed invention with a reasonable expectation for success. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Andersen and Quake to include the molecular barcodes and high throughput sequencing as taught by Parameswaran to arrive at the claimed invention with a reasonable expectation for success.  Of particular note is that both Quake and Parameswaran are focused on the issue of pooling and sequencing of multiplex samples. Regarding this issue Parameswaran teaches “Physical-space segregation of the sequencing platform into a fixed number of channels allows limited multiplexing, but obscures available sequencing space. To overcome these limitations, we have devised a novel barcoding approach to allow for pooling and sequencing of DNA from independent samples, and to facilitate subsequent segregation of sequencing capacity” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would adjusted the teachings of Andersen and Quake to include the molecular barcodes and high throughput sequencing as taught by Parameswaran to arrive at the claimed invention with a reasonable expectation for success.
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Andersen, Quake and Parameswaram to include the aliquot and pool format of amplification and analysis as taught by Podder to arrive at the claimed invention with a reasonable expectation for success.  In one regard, Podder teaches the use of aliquots to analyze multiplex amplification reactions, see for example the legend to figure 1 which states “Lane 1 represents an aliquot of concentrated mixture of all seven multiplex products shown in Fig. 1a. Lane 2 shows the fragmentation result, generating single stranded nucleic acid of 30–100 base length” (Fig 1 legend).  Further, Podder also teaches “The 7 subgroup multiplex PCR products were pooled for each individual Coriell sample and precipitated by adding 2.5 volumes of ice-cold 100% ethanol and 0.25 volumes of 10 M ammonium acetate solution.  After precipitation at -20°C overnight, the mixture was centrifuged at 20,800 × g at 4°C for 20 min. The supernatant was carefully removed, and the DNA pellet was washed with 400 μL of ice-cold 70% ethanol” and then the nucleic acids are precipitated and analyzed.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Andersen, Quake and Parameswaram to include the aliquot and pool format of amplification and analysis as taught by Podder to arrive at the claimed invention with a reasonable expectation for success.

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. Applicant argues regarding the advisory action, Applicant argues that Andersen teaches isolation of mRNA and not cell free DNA.  Applicant goes on to argue regarding the issue of pooling that the first two steps of claim 11 recites performing multiplex targeted amplification and barcoding PCR then "pooling DNA amplified from multiple samples".  Applicant then argues that the third step of claim 11 recites "pooling amplified DNA amplified from multiple biological samples into one pool... for sequencing in a single lane" and argues one of skill in the art would understand that "pooling" refers to pooling multiple amplified DNA libraries to allow for multiplex sequencing" (p. 5-7 of remarks).
These arguments have been considered but they are not persuasive, particularly regarding the issue of pooling of “multiple biological samples” as specifically recited in the claim.  If the claim was intended to mean that pooling refers to pooling of multiple libraries, that is what the claim should recite.  Instead, the claim is in direct conflict in different steps of the claim.  The claim recites “performing multiplex… from a biological sample” and then in the pooling step recites “pooling amplified DNA from multiple biological samples.”  If it is the intention of the claim to pool samples amplified from a single sample using different primer sets, for example, that is what the claim should say.  That is not at all what the claim currently says so applicant’s argument is wholly unpersuasive. 

Applicant traverses the obviousness rejection over Andersen, Quake, Parameswaram and Podder. Applicant reiterates the argument that Andersen does not teach isolation of cell free DNA.  Applicant argues that the MPEP teaches that references cannot be combined when the references teach away from the claimed invention. 
Regarding the issue of targeted pre-amplification, Applicant looks to Quake and points to a specific citation to col. 14, lines 19-21 and argues that Quake only refers to “multiple displacement amplification (MDA)… or amplification with outer primers in a nested PCR approach” and that Examiner doesn’t explain the combination of references in particular in view of the “multiple displacement amplification” using “target specific primers” (p. 8-9).  Finally, Applicant addresses Parameswaram and Podder but does not address the references together.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant addresses each of the references individually and does not address a combination of the references at all.  While Andersen may not teach every feature of the method as claimed, of isolation of DNA for example, Quake does teach the step of isolation of cell free DNA.  Regarding the issue of pre-amplification, while the specific citation of Quake, the quote lacks the full context of the reference which teaches that “due to the low number of expected reads for any individual nucleic acid, (e.g. SNP) some preamplification of the sample material may be required before analysis to increase signal levels, but using either preamplification, sampling more target nucleic acid positions (e.g. SNP positions), or both, will provide a reliable read-out of the transplant donor nucleic acid fraction” (col. 14, lines 11-17).  This quote is in fact included in the reasons for obviousness included in the rejection.  As noted in the rejection and argument above, Quake specifically teaches why pre-amplification steps are important and Andersen teaches the targeted multiplex amplification among many other teachings by each reference.  Applicant’s arguments are again unpersuasive and the rejection is maintained. 

Conclusion
No claims are allowed.  All claims stand rejected.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM